Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Schoen on August 8, 2022.
The application has been amended as follows: 
Please amend claim 1 as follows: 

1.	A crystal comprising a Form A polymorph of a monohydrate hydrochloride salt of a compound of Formula (X):

    PNG
    media_image1.png
    357
    949
    media_image1.png
    Greyscale

wherein the Form A polymorph has an XRPD pattern as shown in Fig. 4

Please cancel claims 2-4, 21, and 22.
Please amend claim 6 as follows: 
6.	A pharmaceutical composition comprising a crystal comprising a Form A polymorph of a monohydrate hydrochloride salt of a compound of Formula (X):

    PNG
    media_image1.png
    357
    949
    media_image1.png
    Greyscale

wherein the Form A polymorph has an XRPD pattern as shown in Fig. 4

Please cancel claims 7-9, 27, and 28.

Please similarly amend claim 14 as follows: 
14.	A method of treating a condition in a subject, the method comprising providing to a subject having, or at risk of developing, a condition a composition comprising a therapeutically effective amount of a Form A polymorph of a monohydrate hydrochloride salt of a compound of Formula (X):

    PNG
    media_image2.png
    314
    835
    media_image2.png
    Greyscale

wherein the Form A polymorph has an XRPD pattern as shown in Fig. 4from the group consisting of aneurysm, angina, atherosclerosis, cardiomyopathy, cerebral vascular disease, congenital heart disease, coronary artery disease, coronary heart disease, diabetic cardiomyopathy, heart attack, heart disease, heart failure, hypertension, ischemic heart disease, pericardial disease, peripheral arterial disease, rheumatic heart disease, stroke, transient ischemic attacks, and valvular heart disease.

Please cancel claims 15-17, 33, and 34. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Levin, A., U.S. Patent No. 10,556,013.  Levin discloses Form A of a compound of Formula (X) (i.e., CV-8972).  See Levin, ‘013 patent, Col. 52, lns. 33-64.; see specifically, Id., Figures 62, 63, 68, and 70.  The difference between the prior art and present invention is the specific crystalline monohydrate hydrochloride salt polymorphic form of the compound of the present invention.  Notably, it appears that Levin discloses that its Form A is a slurry at room temperature and is not crystalline.  See Id., Col. 53-56, Tables 59-66.  There is no teaching or suggestion in the prior art to modify the prior art compound Form A to arrive at the unique crystalline/polymorphic Form A of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625